Citation Nr: 0432905	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-10 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a higher rating for generalized 
osteoporosis of the spine, shoulders, knees and hands, rated 
as 30 percent disabling prior to December 1, 1978, and as 
noncompensably disabling from December 1, 1978, to November 
4, 1998.

2.  Entitlement to a higher rating for sensory disturbance of 
the right hand, rated as 10 percent disabling prior to April 
21, 1976, and as noncompensably disabling from April 21, 
1976, to November 4, 1998.

3.  Entitlement to a total disability rating based on 
individual unemployability during the period prior to May 14, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1967, 
and from July 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1976 and later by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Salt Lake City, Utah.  In the decision of July 1976, the 
RO confirmed a previously assigned 30 percent rating for 
residuals of generalized osteoporosis of the spine, 
shoulders, knees and hands; reduced the rating for sensory 
disturbance of the ulnar nerve of the right hand from 10 
percent to noncompensable; and denied entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran filed a notice of 
disagreement with that decision; however, no statement of the 
case was issued at that time.  The RO sent a letter to the 
veteran on September 14, 1977, indicating that his notice of 
disagreement had been received and recorded, but advising him 
that the RO was unable to proceed with arrangements for a 
requested hearing because he had not specifically stated the 
area of his disagreement.  He was requested to specifically 
identify the nature of his disagreement no later that 60 days 
from the date of the letter.  On November 22, 1977 the RO 
entered a notation at the bottom of that letter stating 
"EP170 canceled failure to prosecute."  Subsequently, on 
November 30, 1977, the RO received a statement in support of 
claim from the veteran in which he elaborated as to the 
reasons why he disagreed with the prior decision.  Again, 
however, no statement of the case was issued.  

A hearing was held at the RO on February 27, 1978.  In a 
rating decision of September 1978, the RO reduced the rating 
for the generalized residuals of osteoporosis from 30 percent 
to noncompensable.  Again, no statement of the case was 
issued.

In a rating of November 1979, the RO denied service 
connection for multiple sclerosis.  In a decision of February 
1988, the RO denied service connection for multiple sclerosis 
and high blood pressure, and confirmed the noncompensable 
rating for osteoporosis.  

In April 1993, the veteran, through his representative, 
requested increased compensation.  In a decision of September 
1993, the RO confirmed the noncompensable rating for 
osteoporosis.  The RO also denied service connection for 
hearing loss and osteoarthritis of the neck, and osteo 
necrosis/aseptic necrosis secondary to steroid treatment.  
The RO indicated that the denial of the claims was based on 
failure to report for a VA exam.  

A report of contact dated in January 1999 shows that the RO 
contacted the veteran after receiving a note from a VA 
medical center which indicated that the veteran desired 
increased compensation.  The report of contact specified that 
the veteran wanted increased ratings and service connection 
for aseptic necrosis of both hips.  It was also noted that he 
did not want to waive retired pay in order to get 
compensation from the VA.  In a decision of March 1999, the 
RO granted service connection for osteoporosis with aseptic 
necrosis of the right hip, rated as 20 percent disabling, and 
osteoporosis with aseptic necrosis of the left hip, also 
rated as 20 percent disabling.  The diagnoses replaced the 
former noncompensable rating for generalized osteoporosis.  
The RO also assigned a 10 percent rating for sensory 
disturbance of the ulnar nerve of the right (major) hand.  
Those actions were effective from November 5, 1998.  As a 
result of these rating actions and others, the veteran's 
combined rating increased from 40 percent to 80 percent. 

In May 2000, the veteran submitted an Application for 
Increased Compensation Based On Unemployability.  In a 
decision of August 2000, the RO granted a total rating based 
on unemployability, effective from May 15, 2000.  The RO also 
increased the respective ratings for right and left hip 
avascular necrosis and osteoarthritis from 20 percent each to 
30 percent each.  The veteran subsequently requested that he 
receive VA compensation in lieu of military retired pay 
retroactively back to the effective date of the grant of 
unemployability benefits.  

The RO issued a statement of the case in June 2002, noting 
that his notice of disagreement of August 1977 had not 
previously resulted in the issuance of a statement of the 
case.  The RO indicated that the matter had remained active 
since that time.  The veteran subsequently perfected his 
appeal.  

The Board notes that the veteran has raised additional issues 
which are not currently on appeal.  In a statement in support 
of claim dated in November 2002, the veteran requested 
increased ratings for all service-connected disabilities; a 
claim for compensation pertaining to the left ankle under 
38 U.S.C.A. § 1151, and service connection for multiple 
sclerosis.  Those matters are referred to the RO for all 
appropriate actions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2002, the veteran perfected his appeal by 
submitting a substantive appeal form.  On his form, he did 
not check a box requesting a hearing before a member of the 
Board.  However, in the body of the document he stated that 
he desired an opportunity to present his concerns to a 
compassionate and fair board.  The Board wrote to the veteran 
in October 2004 and requested that he clarify whether or not 
he desired a hearing.  The veteran responded by stating that 
he desired a travel board hearing before a Veterans Law Judge 
at the RO.

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.704).  Accordingly, to ensure full compliance with due 
process requirements, this case is REMANDED to the RO for the 
following development:

The RO should make arrangements for the 
veteran to be afforded a hearing before a 
Veterans Law Judge (Board Member) at the 
RO.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




